Exhibit 10.13
 
LEADERSHIP TEAM EQUITY GRANT PROGRAM
UNDER THE ONVIA, INC. 2008 EQUITY INCENTIVE PLAN


 
1.  Onvia leadership has an opportunity to own 10% of the outstanding shares of
the company.  The leaders who participate in the program are:
 

  Hank Riner CEO             Cameron Way Senior VP and CFO             Naveen
Rajkumar Senior VP and CIO             TBD Senior VP of Product             TBD
Senior VP of Sales  

 
2.  The named executives above have the potential to earn 10% of the outstanding
shares of the company through grants of stock options.
 
One half of the options will be granted for each of the respective performance
years (“time-based”), and the other half will be granted if the performance
measurement for the respective performance years is achieved
(“performance-based”).  Time-based and performance-based options are granted
effective December 31st of the respective performance years:  2015, 2016 and
2017.  The options will be granted from the available pool of the 2008 Equity
Incentive Plan (the “2008 Plan”) and will be subject to the terms and provisions
of the 2008 Plan.
 
3.  Grants can be earned annually based upon performance criteria set by the
Board.  The number of potential performance-based options for each leader is
calculated as follows:
 

  Total Outstanding Shares of Company as of the grant date          
% Ownership Potential for Individual Leader
         
Total # of Potential Options for Individual Leader
         
Minus 50% Time-Based Options
          Total Potential Performance-Based Options          

4.  Each leader has the opportunity to earn 1/3 of the potential performance
based options at the end of each of three years:  2015, 2016 and 2017.  For 2015
the performance measurement is the achievement of a Board defined goal regarding
EBITDA.  Each year the Board will establish a new performance criteria.
 
5.  Once time-based and performance-based options have been granted there is a
24 month vesting period from grant date.  One eighth of the options will be
vested each quarter for a two year period.  For example options granted for 2015
performance will be vested according to the following vesting schedule:  1/8
March 31, 2016, 1/8 June 30, 2016, 1/8 September 30, 2016, 1/8 December 31,
2016, 1/8 March 31, 2017, 1/8 June 30, 2017, 1/8 September 30, 2017, 1/8
December 31, 2017.
 
 
 

--------------------------------------------------------------------------------

 
6.  Currently outstanding stock options count toward the total potential options
for each leader.
 
7.  Hank Riner is ineligible for the first grant (even if performance criteria
is met) until certain individual performance criteria are achieved.
 
8.  Upon the occurrence of a change in control (as defined in the 2008 Plan) and
a material reduction in the executive’s responsibilities or authority as in
effect before the change in control, the vesting of all unvested options granted
pursuant to this program will automatically be accelerated so that 100% shall be
fully vested.
 